El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
En abril de 1926 los apelantes presentaron una moción solicitando la suspensión del señalamiento de la vista y que se fijara otra fecha, y solicitaron también que se les conce-*564diera un término de diez días para radicar un alegato. Am-bas peticiones fueron concedidas. En mayo 4, 19.26, los apelantes radicaron otra moción solicitando una prórroga del término, moción que fué declarada sin lugar por el fun-damento de haber vencido el término para radicar el ale-gato el día 3 de mayo de 1926. Los apelantes han presen-tado una moción de reconsideración por el fundamento de haber incurrido ellos en un error al calcular el término en que su anterior prórroga vencía.
La práctica uniforme de esta corte ha sido negarse a conceder prórrogas para presentar alegatos una vez que el término concedido realmente ha vencido, pero entiéndese en-tonces, a semejanza de la regla 58 de esta corte, que sí el apelante radica su alegato dentro de un término razonable subsiguientemente y antes de que se pida la desestimación, o de que esta corte la decrete por su propio acuerdo, dicho alegato será aceptado. En el presente caso, con la moción de reconsideración no se radicó el alegato ni tampoco se presentó un affidavit de méritos y no se ha radicado u ofre-cido presentar ningún alegato hasta la fecha de esta opi-nión.
En varios casos esta corte ha abierto o se ha negado a abrir una rebeldía, dependiendo de la naturaleza del alegato presentado. Pero en este caso el apelante no nos ha pre-sentado razones para variar nuestra práctica y la moción de reconsideración debe ser denegada.